  Case 16-07150           Doc 69       Filed 10/18/19 Entered 10/18/19 10:22:35                  Desc Main
                                         Document     Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Curtis L. Stiff &                              Case Number: 16-07150
              Arlene Berry-Stiff
              aka Arlene Stiff
An appearance is hereby filed by the undersigned as attorney for:
Liberty Revolving Trust

Attorney name (type or print): Timothy R. Yueill

Firm: Law Offices of Ira T. Nevel, LLC

Street address: 175 N. Franklin St., Ste. 201

City/State/Zip: Chicago, IL 60606

Bar ID Number: 6192172                                     Telephone Number: 312-357-1125
(See item 3 in instructions)

Email Address: TimothyY@nevellaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 10/18/19

Attorney signature:            S/ Timothy R. Yueill
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
